DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/20/2021 is accepted and entered. Accordingly, claims 1, 12, 16, and 20 are amended.
Claims 1-20 are pending in this application.
In view of the amendment filed 5/20/2021, the previous objection to claims 16 and 20 is withdrawn.
In view of the amendment filed 5/20/2021, the previous rejection of claims 1-15 under 35 U.S.C. 112, second paragraph, is withdrawn.
In view of the amendment filed 5/20/2021, the previous rejection of claims 16-20 under 35 U.S.C. 103 is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ammar (US 7,135,848, hereinafter Ammar 848; filed Dec. 12, 2005)  teaches a radiometer chip (Figs. 7A-D, 8A, 12: 200), comprising: a middle board (202) comprising: namely, wherein the first and second surfaces of the base board each comprise ground and signal pads, and a cavity is formed in the second surface; the middle board first surface is attached to the base board second surface such that ground and signal pads on the middle board first surface are electrically connected to the ground and signal pads respectively of the base board second surface, wherein the middle board first surface comprises one or more electrical components that extend into the base board cavity.	
Regarding claim 12, Ammar 848 teaches a radiometer chip (Figs. 7A-D, 8A, 12: 200), comprising: a middle board (202) comprising opposing first (240) and second (242) surfaces, wherein the middle board first surface has ground and signal pads (col. 8, lines 29-41), and wherein the middle board second surface comprises etched radio frequency (RF) circuits (col. 3, lines 4-6; col. 9, line 34), a waveguide-to-microstrip transition (208; col. 8, lines 52-55), at least one low noise amplifier (LNA) (Fig. 4: 60), a detector diode (64), wherein the LNA is operatively connected to the waveguide-to-microstrip transition and a detector circuit for producing a detected signal (col. 8, lines 52-63); and a cover (230) attached to the middle board (202) second surface (242), the cover comprising a feed horn (232) that is connected to the waveguide-to-microstrip transition (Fig. 7D), wherein the feed horn comprises an insert of dielectric material (232). Ammar 848 also teaches an embodiment comprising an antenna (54) that senses temperature, and also teaches an embodiment implementing an RF waveguide (col. comprising: namely, wherein the first and second surfaces of the base board each comprise ground and signal pads, and a cavity is formed in the second surface; the middle board first surface is attached to the base board second surface such that ground and signal pads on the middle board first surface are electrically connected to the ground and signal pads respectively of the 
Regarding claim 16, Ammar 848 teaches a radiometer sensor assembly (Figs. 12, 7D, and 8A), comprising: a support board (402); and a plurality of radiometer chips (200) surface mounted on the support board in a predetermined configuration and interconnected together (col. 12, lines 43-47; col. 2, lines 54-58), each radiometer chip comprising a middle board (202) comprising opposing first (240) and second (242) surfaces, and a top cover (230) attached to the middle board second surface (242). Ammar 848 does not specifically teach each radiometer chip also comprises a base board.  	Ammar 375 teaches a radiometer chip comprising a base board (Fig. 7: 71) comprising opposing first and second surfaces (Fig. 7: 71). However, Ammar 375 does not teach each surface comprises ground and signal pads, and a cavity is formed in the second surface.  	The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, a radiometer sensor assembly, comprising: a support board; and a plurality of radiometer chips surface mounted on the support board in a predetermined configuration and interconnected together, each radiometer chip comprising: a base board comprising opposing first and second surfaces; a middle board comprising opposing first and second surfaces; and a top cover attached to the middle board second surface, comprising: namely, wherein the first and second surfaces of the base board each comprise ground and signal pads, and a cavity is formed in the second surface, wherein the middle board first surface is attached to the bsed board second surface and such that ground and signal pads on the middle board first surface 
Claims 2-11, 13-15, and 17-20 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884